 In the Matter of CHRYSLER CORPORATION,CHRYSLER MOTOR DIVISIONandINT'L UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, LOCAL 889,INDUSTRIAL OFFICEWORKERS(UAW-CIO)Case No. 7-R-1776.-Decided September 14,1944Rathbone, Perry, Kelley and Drye,byMr. T., R. Iserman,of NewYork City, for the Company.Maurice Sugar and Jack N. Tucker,byMr. Jack N. Tucker,of De-troit,Mich., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Int'l Union, United Automobile, Air-craft, and Agricultural Implement Workers of America, Local 889,Industrial OfficeWorkers (UAW-CIO), herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Chrysler Corporation, Detroit, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Robert J.Wiener, Trial Examiner.Said hearing was held at Detroit, Michigan,on July 13 and -14, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.The Company'smotion for oral argument is hereby denied.58 N. L. R. B., No. 49.239 240DECISIONSOF NATIONALLABOR RELATIONS BOARD IUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChrysler Corporation, until February 1942, was primarily engagedin manufacturing and selling automobiles, parts, and accessories.The.munitions for the United States Government.The Company ownsand operates plants in' Michigan, Ohio, Indiana, Illinois, and Cali-fornia.The value of raw materials used by the Company exceeds$240,000,000 per annum.The value of its finished products' exceeds$600,000,000 per annum.Approximately 45 percent of materials usedat each plant is received from points outside the State in which theplant is located.Substantially all finished products are delivered tothe Government at the plant where they are made. The Jefferson,Kercheval, and Bofors Gun Plants, including the Curtis Wing Divisionof the Jefferson Plant and the Solventol Building of the KerchevalPlant, at Detroit, Michigan, are the only plants involved in this pro-ceeding.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInt'l Union, United Automobile, Aircraft, and Agricultural Imple-ment Workers of America, Local 889, Industrial Office Workers, isa labor organization affiliated with the Congress, of Industrial Organ-izations, admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONOn May 19, 1944, the Union asked for recognitionas bargaining`representative of the Company's clerical employees.On May 24,1944, the Company refused the request.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.' The Union submitted 317 cards,267 of which bore apparently genuine original signa-tures of employees listed on the July 3, 1944,pay roll.Of the cards submitted,107 wereundated and the remainder bore dates between August 1943 and May 1944. There areapproximately 790 employees in the appropriate unit. CHRYSLER CORPORATION241IV.TILE APPROPRIATE UNITThe Jefferson Plant, including the CurtisWing Division, theKercheval Plant, including the Solventol Building, and the BoforsGun Plant, collectively known as the Chrysler Motor Division, orthe Chrysler Division, of the Company's operations, comprise a singleoperating division group under a general plant manager, and theyare the only plants of the Company involved in this proceeding.TheUnion is the recognized bargaining representative of employees atthese plants in three separate bargaining units, including productionand maintenance employees,2 plant-protection employees,3 and tech-nical employees in three specified departments,' respectively.Theinstant petition covers office and clerical employees, specifically orimpliedly excluded from these established bargaining units, whomthe Union would group in a general office clerical unit.The Com-pany contends that if these office and clerical employees are properlyto be covered in any bargaining unit, they should be included inseparatedepartmental groups, rather than in a single division group,and that certain employees, more particularly discussed below, shouldbe excluded from any unit or units found appropriate for bargainingpurposes.Employees covered in the office clerical unit sought by the Unioninclude typists, stenographers, office machine operators, file clerks,and other variously classified and technically trained clerks and officespecialists throughout the office, production, and maintenance depart-ments of the Company's plants not covered in established units, in-cluding pay-roll clerks, accountants or cost clerks, company work'On July 31, 1939, the Board found that production and maintenance employees at theCompany's Jefferson and Kercheval Plants constituted an appropriate unit and directedan election among these employees and separate elections among employees in likecategories at each of 11 other plants of the Company.Matter of Chrysler Corporation,13 N L R B. 1303. On November 16, 1939, the Board included production and mainte-nance employees of the Company, including employees at the Jefferson and BerchevalPlants, in one12-plant multiple unit.Matter of Chrysler Corporation,17 N. L. R. B 737.Excluded from this unit are supervisory employees, timekeepers, plant-protection employees,office employees, confidential salaiied employees, and salaried engineers'Matter of Chrysler Corporation,46 N L. R B. 411 The unit is limited to plant-protection employees at the Jefferson and Kerclieval Plants, and specifically excludessupervisory employees and confidential clerks4Matter of Chrysler Corporation,55 N. L R. B 1039; 57 N L. R B. 759 Em-ployees included in this unit are all employees at the Jefferson and Kercheval Plants inthemastermechanics, plant engineering, and engineering research divisions in theclassifications of designer, detailer, tool, die, and gauge engineer, checker, lay-out man,tool-trouble man, tool follow-up man, draftsman, property officer, plant lay-out engineer,tool record clerk, engmeeiing record clerk, tool estimator, and learner.On July 28, 1944,the Board denied a request to expand the unit to include ordinary clerical employees inthese divisions.The Board's decision had not been issued at the time of the hearingupon the instant petition.The Union and the Company agreed at the hearing in theinstant proceeding that clerical employees in these divisions, if not covered by the Board'scertification in the prior proceeding, are to be included in the office clerical unit proposedby the Union in theinstant case.609591-45-vol. 58-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder clerks, invoice clerks, bookkeepers, billing clerks, telephone op-erators, mail and stationery clerks, and timekeepers in the accountingdivision; follow-up men, stock chasers, authorization men, schedulemen,' specification men, and other office specialists in the planningdivision; clerical employees in the time-study department and in theoffice service department; follow-up men and clerks in the spare=partsdepartment; routing and other clerks in the traffic department; clerksin the rationing department; salesmen, the cashier, and timekeepe>sin the service garage; typists, expediters, schedule men, compilers ofoperating manuals and parts books, and special staff clerks in the salesdivision of the marine and industrial engine division, including theindustrial engine division, the service department, the sales division,and the marine engine department of the sales division. ` h file -theCompany contends that employees in these several departments, if in-eluded in any bargaining unit, should be divided into separate de-partmental units, it does not propose any specific units of these em-ployees which it affirmatively contends would be appropriate for bar-gainin.g-purposes.'The office plants unit proposed by the Union ad-mittedly includes file clerks, typists, stenographers, other skilled andsemi-skilled office clerical employees doing special and general routineclerical work, and office specialists.We find that they may properlybe included in a single clerical bargaining unit analogous to the plant-wide unit previously found appropriate for production and mainte-nance employees at these plants.'-The Company and the Union agree that employees in the followingcategories should be excluded from any unit or units found by theBoard to be appropriate as a result of this proceeding: employees ofthe Company's general office at Highland Park who are temporarilyhoused at the Jefferson Plant; employees at the plants included inany bargaining unit previously found by the Board to be appropriate;employees who spend a major portion of their time outside continental-United States; employees in the marine and industrial sections of theservice department who spend most of their time outside the plantsin customers' service; all employees in the labor relations, employment,5Employees in the accounting department are subject not to the over-all control of thegeneral manager of the Jeffei son and Kercheval Plants, but to the factory auditor of thoseplants who reports directly to the office of the comptroller at the Company's general officesat Highland Park.The Company does not contend that it multiple-plant unit is desirablefor employees in the accounting divisions at its several Detroit plants, nor does it evenconcede that the employees in the several departments of the accounting division-at theJefferson and Kercheval Plants, which constitute an administrative department, aresufficiently homogeneous to constitute a single bargaining unit apart from office employeesin other departmentsUnder these circumstances,we find that the Company's objectionsto the generally inclusive office clerical unit pioposed by the Union have no merit.Matterof Chrysler Corporation,55 N L R B 10390Matter of Chrysler Corporation,13 N L R.B 1303,cited in footnote2, supra;Matterof Olivet Farm Equipment Company,53 N LR B 10781 CHRYSLER CORPORATION243mutual aid, medical,' and safety departments; time-study men asdistinguished from clerical employees in the time-study department;foremen's clerks; all secretaries to heads of departments, divisions orgroups; the head of the planning division; the field engineer in themarine and industrial engine departments; and all supervisory em-ployees within the Board's usual definition of that term.The Com-pany would also expressly exclude from the unit pay-roll clerks,cost clerks, timekeepers, the factory cashier, telephone operators, em-ployees in the time-study department, employees in-the office servicedepartment, spare-parts men, and staff employees in the sales depart-ments.The Union opposes these exclusions.Pay-roll clerks;In the pay-roll department of the accounting divi-sion there are about 15 pay-roll clerks, 6 general and junior clerkswho are learninpay-roll work, 6 addressograph operators, 37 comp-Inoperators, and 1 file clerk.The pay-roll clerks are directlyresponsible for showing that the amounts indicated on the employees'pay checks are correct and they arrange the checks for distributiol .8To insure correctness, they check the time computed by the comptom-eter operators with the time shown on the record cards from the timedepartment and the rate of wages authorized by management" and theycheck the aiilounts of all pay-roll deductions, such as, deductions forsocial security, loans, war savings bonds, etc.They see that checksare issued only to persons whose names appear on the pay roll. Theyhandle errors in case of overages and shortages in the checks. Inresponse to appropriate information which they receive, they checkthe addition and removal of names of employees on the pay roll.We find that pay-roll clerks are especially skilled clerical employees,that they are not confidential employees within our usual meaningof that term a and that they may be properly included in-the generaloffice unit proposed by the Union.10We shall include theni in the bar-gaining unit.Cost clerks:Cost clerks are accountants in the cost department ofthe accounting division who compute standard costs of products madeat the plants and variances from standard costs, basing their cal-'The medical department was not included in the list of departments which the partiesagreed at the hearing should be excludedfrom coveragein this proceeding.Subsequentto the hearing,on July 21, 1944,the Company,with the consent of the Union, advised theBo.n d that the medical department was included in the exclusions.The agreement ofth, parties relative to the medical department is hereby made, and is, part of the recordin this proceeding.8The pay roll under their charge is the pay roll of hourly paid employees at the plants-The pay roll of salaried employees is the work of employees in the Company's general officeat the Highland Park Plant8Matterof TheHoover Company,55 N. I. R. B 1321;MatterofWestPenn Power Com-pany,,55 N L R. B. 1356 ;Ma. ter of Utah Copper Company,57 N. L. It B. 322i8MatterofGeneral Motors Corporation,53 N. L. R. B. 1096,1098;Matter of TheCool ('rotor Company,53 N L. R. B 461. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDculations largely upon the cost of materials and of labor.The Com-panyrelieson the records made by this department in carrying on itscompetitive business.We have, in other representation proceedings,determined that cost clerks, to whom the employer entrusts the proc-essing ofrecords which it considers confidential for business reasons,are not to be denied bargaining rights when they are themselves notexecutives, nor concerned with confidential-labor matters."We shall,therefore, include cost clerks in the bargaining unit.Timekeepers:Timekeepers are hourly paid employees and in thisrespect they differ from the great majority of office employees whoconstitute the appropriate unit12The duties of the timekeepers atthese plants are generally similar to those of employees in like cate-gories atthe Company's Newcastle and Plymouth Plants.They notethe time and manner by which production and maintenance employeesring in and out of the plant and they spot check to determine that theseemployees are working in the classification and at the wage rate shownby the respective time records.They compute the hours spent byeach employee at- a specific rate and they deduct time for latenessprior representation proceedings involving timekeepers at the Com-pany's Newcastle is and Plymouth " Plants, we found that timekeeperswere employees to be included in units for bargaining purposes.Wesee no reason to exclude them from the' general unit for office andclerical employees, and we shall, therefore, include them in the appro-priate unit isThe factory cashier:The factory cashier, in the bookkeeping de-partment of the accounting division, performs his work under thedirection of the factory auditor, the head of the division. In addi-1-14latter of The CooleratorCompany,supra.14There are other hourly paid clerical employees in the'baigaining unit, notably shopworkers in the planning division.The fact that some employees are hourly paid andother employees are paid on a salary basis does not alone constitute a sufficient reason torequire their severance in separate bargaining units.Matter-of Chrysler Corporation,56 N. L. R. B. 1302 ;Matter of Coolerator Company, supra.13Matter of Chrysler Corporation,55 N L R. B. 121514Matter of Chrysler Corporation,56 N. L. R. B. 1302.The entire record in Case No.7-11-1713, the prior representation proceeding involving timekeepers at the Company'sPlymouth Plant, was admitted into evidence in -the instant proceeding. In connectionwith our consideration of timekeepers in the instant case, the Company seeks a review ofthe Board's finding respecting the appropriate unit for timekeepers at the Plymouth Plant,which it contends is contrary to the evidence introduced in that proceeding.We havereviewed the record in that case and we find no reason to make any changes in our findingstherein.The record in the instant case indicates that the word"keynian" and the words"group leader"are synonymous termsIn the instant case the Union and the Companyagree that group leaders at the Jefferson and Kercheval Plants ha;e supervisory authorityunder the Board's usual definition of that term and the record indicates that group leadersmay have under them as many as 15 employees.Timekeepers described as "keymen" atthe, Plymouth Plant work alone or with an occasional assistant and with one or twoassistantsWe are of the opinion that the record concerning timekeepers at the PlymouthPlant does not disclose that keymen exercise in any appreciable degree the functions that'the Board calls supervisory.25Matter of Bohn Aluminum&Brass Corporation,17N. LR. B. 1229. CHRYSLER CORPORATION245tion to usual functions, he handles the petty cash fund for the ChryslerDivision and cash receipts of the service garage and restaurants in theplants, does the banking for the factory auditor, sells stamps and warbonds, and handles garnishments levied by creditors of employeesagainst their salaries and wages.There is nothing in -the record toindicate that the factory cashier is a supervisory employee or anemployee charged with determining the Company's managementpolicies.The factory cashier is clearly not to be excluded from abargaining unit simply because he has the custody of company money.16We shall include him in the bargaining unit.Telephone operators:Telephone operators perform the duties usualto employees in this employment category.The Company alleges thatthese employees have obvious opportunities to obtain confidential in-formation on labor relations and other matters by overhearing tele-phone conversations, and contends that they should for this reason beexcluded from the bargaining unit as "confidential" employees.We donot agree.The record does not indicate to what extent the Companyuses telephonic communication for its important labor negotiations.Assumably, telephone operators do not overhear conversations exceptby violating instructions.We are of the opinion that the fact thattelephone operators may, by violating instructions, occasionally obtaininformation on labor relations does not constitute a substantial reasonto deny them the exercise of the rights of collective bargaining 17Weshall include them in the bargaining unit.Time-study department:The time-study department includes thesupervisor of time-study, 16 time-study men and estimaters, 4 clerks,and 2 typists.The time-study men determine job classifications andmake efficiency studies upon which rates of production and mainte-nance employees are based and their wages are settled.Time-studymen also prepare special memoranda for the Company's use in discus-sions with the Union on grievances relating to the job classificationsof employees.Such grievances are not infrequent, although the recorddoes not disclose how large a proportion of the work of time-studymen is spent specifically on studies for grievance conferences.Whilethese studies do not actually decide a grievance issue in advance of aconference between the Company and the Union, they substantiallybear upon the Company's position at later conferences.Clerks in thetime-study department transcribe the hand-written reports preparedby the time-study men and they file all such reports.The Companyand the Union agree that the time-study men, as distinguished from thepurely clerical employees in the department, should be excluded fromthe bargaining unit.The Union would include the clerical employees.19Matter of Armour andCompany,54 N. L. R. B. 1462.27Matterof Armourand Company,supra;Matter of TheMurray Corpo,ation ofAmerica,45 N. L.R. B. 854, 857. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company urges that those clerical employees 'not only have freeand immediate access to all files containing the Company's labor studies,but have appreciable advance information concerning their employer'sposition on labor issues.Since it appears that clerical employees inthe time-study department have substantial opportunity to learn inadvance the Company's position on important labor issues, we shall,on the basis of the record herein, exclude them with other employees inthe time-study department from the appropriate unit.The office service department:In general, executives and departmentheads have one secretary each.Employees in the office service depart-ment, who include a budget analyst, a number of transcribing operators,typists, file clerks, teletype operators, and a ditto machine operator,18serve as an executive pool, taking over all clerical work which individ-ual secretaries cannot perform and furnishing substitutes for them dur-ing vacations and other absences.Executives and department headsdictate a considerable amount of their work to dictaphone machines tobe transcribed by typists in the office service department.Clerks in thedepartment keep central files-of records and correspondence-of execu-tives..The teletype operator receives and sends all telegrams, and theditto machine operator prepares copies of instructions and directions.for distribution to departmental heads and supervisors.Employeesin this department cover a wide range of subject matter in their clericalwork, some of which admittedly may concern the consideration of laborproblems.The Company contends that employees in the office servicedepartment are confidential employees and especially urges that theteletype operator should be excluded on the ground that communica-tions between the Company and bargaining representatives of its em-ployees constitute some part of the telegraphic communications thatpass through the hands of this operator.Granted that, in some smallmeasure, matters dealing with .labor relations may pass through thehands of any of the employees before -they are made public_byethe.-Company, we are of the opinion that they are not of such magnitudethat these employees should be denied rights guaranteed under the Act.The record does not specifically disclose that the teletype operatorhandles confidential labor relations material in any appreciable de-gree to require her exclusion from the bargaining unit as a confidentialemployee.Other employees in this department stand in a more re-mote relation to labor matters.We shall, therefore, include employeesin the office service department in the bargaining unit.Staff men:The Company further contends that spare-parts men inthe spare-parts department and the so-called staff men in the sev-eral departments of the Chrysler Sales Division, such as spare-partsmen, expediters, scheduling clerks, and employees who compile op-18 The department also includes a receptionist who is the official "greeter"for men inthe armed services who may visit the plants. CHRYSLER CORPORATION247crating manuals in the marine and industrial division, office special-ists in the industrial engine division who work on priorities andschedules for marine and industrial engines, a claims correspondent,and price clerk in the sales division, and liaison men in the marineengine department of the Sales division, should be excluded fromthe bargaining unit on the ground that these employees havespecial office training and that they do not fall into any regularoffice category.While the record discloses that employees in theseseveral departments have specialized training and are competent towork without close supervision, the record does not indicate thatthey initiate company policies and practices or work independent ofexplicit direction.While it is true that these employees may possessgreater special skills than the ordinary clerical employees in the bar-gaining unit, we see no reason to prevent these employees from beinggrouped -in the same clerical unit with other office and clerical em-ployees.19We find- that all office and clerical employees of the Company inthe offices -and plants of the Jefferson, Kercheval, and Bofors GunPlants at Detroit, Michigan, including the Curtis Wing Divisionof the Jefferson Plant and the Solventol Building of the KerchevalPlant, including pay-roll clerks, cost clerks, timekeepers, the factorycashier, telephone operators, employees in the office service depart-ment, spare-parts men, and staff employees in the sales department,but excluding employees of the Company's general office at HighlandPark who are temporarily housed at the Jefferson Plant; employeesincluded in any bargaining unit previously found to be appropriateby the Board; employees who spend a major portion of their timeoutside continental United States; employees in the marine and in-dustrial sections of the service department who spend most of theirtime outside the plants in customer's service; all employees in thelabor relations, employment,mutual--aid,medical, safety, and time-study departments; foremen's clerks; all secretaries to the heads ofdepartments, divisions, or groups; the field engineer in the marineand industrial engine departments; the head of the planning divi-sion;and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-19clatter of Oliver Farm Equipment Company, supra. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chrysler Cor-poration, Detroit, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of thefRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction', including employees who did not work duringthe said pay-roll period because they were ill or-on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Int'l Union,United Automobile, Aircraft, and Agricultural Implement Workersof America, Local 889, Industrial Office Workers (UAW-CIO), forthe purposes of collective bargaining.CHAIRMAN MiLLis took no part in the consideration of the aboveDecision and Direction of Election.